Quillian, Judge.
The appellant filed a claim against the appellee, Mrs. Janet Short, on a note. The case was tried before the trial judge without intervention of a jury. At the' conclusion of the testimony the court found for the defendant on the basis that Mrs. Short had signed the note as surety for her husband and that the proceeds of the note were used to pay the debts of her husband. The appellant appealed and the case is here for review. Held:
The issue in the case sub judice was whether or not the defendant had signed the note as surety for her husband. See Jenkins v. Tastee-Freez of Ga., Inc., 114 Ga. App. 849 (152 SE2d 909); Cohen v. Gotlieb, 108 Ga. App.. 122 (132 *196SE2d 93); Atlas Subsidiaries of Delaware, Inc. v. Davis, 110 Ga. App. 765 (140 SE2d 62); Hefner v. Hall, 223 Ga. 148, 150 (154 SE2d 197). Where the only question for determination requires a consideration of the evidence and where, as in the present case, no transcript of the evidence is contained in the record, the judgment of the trial court must be affirmed. Seaton v. Redisco, Inc., 115 Ga. App. 80 (153 SE2d 728); Liberty Loan &c. Corp. v. Meeks, 115 Ga. App. 846 (156 SE2d 172); Davis v. State, 117 Ga. App. 359, 360 (160 SE2d 670).
Submitted January 5, 1970
Decided February 16, 1970.
J. Sidney Lanier, for appellant.
James W. Hawkins, for appellee.

Judgment affirmed.


Bell, C. J., and Whitman, J., concur.